Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the original objection to the abstract, in the Office action filed August 24, 2021, is hereby withdrawn.
Claim Objections
Claims 1, 3-5, and 16 are objected to because of the following informality: Amended Claim 1 Line 20 could read “…an overall concentration of the tastant in a beverage ….”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rigney et al. (5,607,072) [Rigney] in view of Knutsen (2013/0001111).
Re Amended Claim 1, Rigney – a dual beverage container – discloses a liquid dispensing apparatus [1] comprising: a first container [4] containing a first liquid [Col. 2 Lines 45-47], the first container having an opening [19] in an end of the first container; a second container [5] adjacent to the first container, the second container containing a second liquid [Col. 2 Lines 47-49], the second container having an opening [20] in an end of the second container, the opening in the end of the first container is proximate to the opening in the end of the second container [Fig. 1], the first container and the second container separate the first liquid from the second liquid [Fig. 5]; one of the first liquid and the second liquid contains a tastant [Col. 2 Lines 47-49] which is essentially absent from the other liquid or is present in a relatively differing amount; and the arrangement of the first container and the second container, and/or the arrangement of the opening in the end of the first container and the opening in the end of the second container are such that, when the first and the second liquids are poured from the apparatus, the first liquid flows through the opening in the end of the first container and the second liquid flows through the opening in the end of the second container, such that the first liquid begins to exit the opening in the end of the first container before the second liquid begins to exit the opening in the end of the second container [Col. 2 Lines 49-56].
Rigney does not expressly disclose that the tastant is selected from the group consisting of sodium chloride, potassium chloride, ammonium chloride, glucose, sucrose, fructose and galactose.  However, Knutsen – a drinking bottle with multiple 
Re Claim 16, Rigney in view of Knutsen discloses the claimed invention according to Amended Claim 1 above.  Rigney in view of Knutsen discloses the claimed invention, except for the concentration of the tastant in the first liquid and a concentration of the tastant in the second liquid differs by at least 40 %.  However, the examiner notes this feature is not critical to the claimed invention (Specification, Paragraph 6 Lines 6-13).  See MPEP 2143 (I)(E).  One of ordinary skill would be able to attempt to have the ratio of the tastant to the in the first liquid and second liquid of the Rigney container to differs by at least 40 %, before the effective filing date of the invention with predictable .
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rigney in view of Knutsen as applied to amended claim 1 above, and further in view of Heisner et al. (2007/0175930) [Heisner].
Re Claim 3, the Rigney and Knutsen combination does not expressly disclose a sidewall of the first container also forms a sidewall of the second container, and wherein the sidewall of the first container, and the second container is curved so as to inhibit the flow of the second liquid from the second container.  However, Heisner – a container with an attachment – discloses a sidewall [Heisner, 108] of the first container also forms a sidewall of the second container, and wherein the sidewall of the first container and the second container is curved so as to inhibit the flow of the second liquid from the second container [Heisner, Fig. 1].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the sidewall can be a wall for the first and second container.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the wall structure of the Rigney container to have a sidewall for both containers, before the effective filing date of the invention with predictable and obvious results, to be able to separate the contents of the container until it is required to mix the contents [Heisner, Paragraph 23].
Re Claim 5, Rigney in view of Knutsen in view of Heisner discloses the claimed invention according to Claim 3 above; further, the combination discloses the opening in the end of the first container and the opening in the end of second container are located in a cap, and the cap is removable from the liquid dispensing apparatus to allow the first .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rigney in view of Knutsen in view of Heisner as applied to claim 3 above, and further in view of McKeown (GB 2525847).
The Rigney, Knutsen, and Heisner combination does not expressly disclose the 3side wall only allows a predetermined portion of the first liquid to flow to and exit the opening in the end of the first container when the liquid dispensing apparatus is rotated through a first angle; and a second predetermined portion of the first liquid is allowed to flow to and exit the opening in the end of the first container when the liquid dispensing apparatus is rotated through a second angle, wherein the second angle is greater than the first angle.  However, McKeown – a rotatable cap for a dual container apparatus – discloses the 3side wall only allows a predetermined portion of the first liquid to flow to and exit the opening in the end of the first container when the liquid dispensing apparatus is rotated through a first angle; and a second predetermined portion of the first liquid is allowed to flow to and exit the opening in the end of the first container when the liquid dispensing apparatus is rotated through a second angle, wherein the second angle is greater than the first angle [McKeown, Page 5 Lines 3-7].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the way to dispense contents from one container and not from a second container.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the bottle structure of the Rigney container to have one container to flow by denying the second container to flow its contents, before the effective filing date of the invention with .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see Remarks, Page 7 Line 27 to Page 8 Line 16, filed November 24, 2021, with respect to the rejection of claim 1 under §102(a)(1) anticipating Rigney, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claim 1 under §103 as unpatentable over Rigney in view of Knutsen.
In response to applicant's argument that the references fail to show certain features of applicant’s invention {Remarks Page 8 Line 26 to Page 9 Line 10}, the Applicant adds no new arguments other than Rigney does not expressly disclose the features of Claim 1.
Election/Restrictions
Claims 6-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, with there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736